Case: 17-30446       Document: 00514410526         Page: 1    Date Filed: 04/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 17-30446
                                                                                     FILED
                                                                                  April 2, 2018
                                                                                Lyle W. Cayce
TYRONE LEWIS PERRY,                                                                  Clerk

                                                  Plaintiff-Appellant

v.

CORRECT HEALTH                MEDICAL         SERVICES;        JEFFERSON            PARISH
SHERIFF’S OFFICE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-556


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Tyrone Lewis Perry, Louisiana prisoner # 295698, moves this court to
proceed in forma paupers (IFP) on appeal from the magistrate judge’s orders
denying his motions to proceed IFP in his 42 U.S.C. § 1983 action and for
reconsideration.      The magistrate judge determined that Perry had not
submitted the required certified account statement, which he has now provided
in his motion to proceed IFP on appeal.


       *Pursuant to , and Perry 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
    Case: 17-30446     Document: 00514410526      Page: 2   Date Filed: 04/02/2018


                                  No. 17-30446

      We have jurisdiction to review only final decisions and specific types of
interlocutory orders that are covered by the collateral order doctrine. See
28 U.S.C. §§ 1291, 1292; Davis v. East Baton Rouge Parish Sch. Bd., 78 F.3d
920, 925-26 (5th Cir. 1996). Because the parties did not consent to proceed
before a magistrate judge pursuant to 28 U.S.C. § 636(c)(1), the orders issued
by the magistrate judge are not directly appealable to this court.             See
Donaldson v. Ducote, 373 F.3d 622, 624-25 (5th Cir. 2004). Instead, Perry must
first object or otherwise dispute the rulings before the district court. See id. at
624. Moreover, nothing prevents Perry from moving again to proceed IFP in
the district court based on a current certified account statement. We lack
jurisdiction to consider the magistrate judge’s decisions to deny Perry’s motion
to proceed IFP and his motion for reconsideration. Thus, Perry’s motion to
proceed IFP on appeal is DENIED, and this appeal is DISMISSED for lack of
jurisdiction.




                                        2